Citation Nr: 1818995	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  09-06 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral heel spurs, to include as secondary to service-connected left leg disabilities.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from June 1974 to June 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Board notes that the Veteran requested both a Decision Review Officer (DRO) hearing and a BVA Hearing.  Nevertheless, he indicated in separate communications that he did not want either hearing.  The Board therefore finds that the Veteran's hearing requests have been withdrawn.

In February 2016, the Board remanded the claim for entitlement to service connection for diabetes mellitus, Type II for an addendum medical opinion which was obtained in July 2016.  The Board also ordered the AOJ to associate any outstanding treatment records with the claims file, which was accomplished on remand.  The Board is satisfied that there has been substantial compliance with the remand's directives with regard to these claims and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently diagnosed bilateral heel spurs, are etiologically related to a service-connected leg disabilities.

2.  The service-connected disabilities did not cause the Veteran to become obese.

3.  The Veteran is currently diagnosed with diabetes mellitus, type II.

4.  Symptoms of diabetes mellitus, Type II were not chronic in service, not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

5.  The currently diagnosed diabetes mellitus, Type II was not incurred in service and is not etiologically related to service.

6.  The currently diagnosed diabetes mellitus, Type II is not caused or aggravated in severity by the service-connected disabilities.


CONCLUSION OF LAW

1.  The criteria to establish service connection for bilateral heel spur disabilities, are approximated.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2017).

2  The criteria for service connection for diabetes mellitus type II, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. 
§§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2017); VAOPGCPREC 1-2017.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in April 2007.  The letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claims.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA treatment records, and lay statements of the Veteran.

The Veteran underwent a VA examination for the diabetes mellitus in December 2010.  An addendum opinion was obtained in July 2016.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on review of the record, history, and symptomatology from the Veteran.   Further, the July 2016 VA examiner cited to multiple medical treatise and provided thorough rationales for each conclusion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Regarding the claim for service connection for bilateral heel spurs.  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  VA's duties to notify and assist with this claim have been satisfied.

Discussion

A.  Bilateral Heel Spurs

The Veteran seeks service connection for a bilateral heel spurs, which he asserts are etiologically related to a service-connected leg disabilities.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran is currently service-connected for: 1) residuals of a fracture, left distal tibia and fibula status post graft, with ankle and knee disorder; 2) venous insufficiency, left lower extremity; 3) scar, left lower extremity; 4) lumbar strain, associated with residuals of fracture, left distal tibia and fibula; 5) iliotibial band syndrome, left hip; 6) iliotibial band syndrome, right hip; 7) iliotibial band syndrome, right knee; 8) plantar fasciitis, right; 8) plantar fasciitis, left; and 9) graft donor site, left iliac crest.

As an initial matter, the Board finds that the Veteran has bilateral heel spur disabilities.  In January 2012, the Veteran underwent a VA examination for the bilateral feet.  The VA examiner diagnosed the Veteran with bilateral heel spurs and indicated the onset for the condition was in 2008.

In February 2017, after multiple inadequate examinations and medical opinions, the Board determined that a medical opinion from an orthopedic surgeon would assist in resolving the issue on appeal.  In March 2018, the opinion was obtained.  After review of the available medical records, the VA orthopedic surgeon determined that it was at least as likely as not that the Veteran's bilateral foot calcaneal spurs were caused and/or aggravated by his service-connected disabilities.  To support the opinion, the VA orthopedic surgeon cited to medical literature that showed up to 89 percent of those with plantar fasciitis also have plantar calcaneal spurs.  As previously indicated, the Veteran is service-connected for bilateral plantar fasciitis.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to clarify and definitively opine on the etiology of any current bilateral foot conditions.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The Board therefore finds that the evidence is at least in equipoise on the question of whether currently bilateral heel spur disabilities are related to the Veteran's service-connected disabilities, to include bilateral plantar fasciitis.  The VA orthopedic surgeon cited to evidence suggesting a baseline and demonstrating both causation and aggravation.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  38 U.S.C.A. § 5107 (West 2014).

B.  Diabetes Mellitus

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is currently diagnosed with diabetes, which are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for certain diseases, including Parkinson's disease, will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  The Veteran did not have service in the Republic of Vietnam and has not claimed diabetes mellitus as a result of herbicide exposure, therefore the provisions of 38 C.F.R. § 3.309(e) do not apply.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (West 2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40  1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Secondary Service Connection for Diseases Caused By Obesity

The Board will first addresses the Veteran's contention throughout the course of this appeal that his service-connected disabilities have caused him to become obese, resulting in secondary service connection for diabetes mellitus (diabetes) being warranted.  Specifically, in the February 2008 Notice of Disagreement, the Veteran asserts that because of limited mobility due to the service-connected disabilities, he has become overweight, which in turn has caused the diabetes for which the Veteran seeks service connection on a secondary basis.

VA's General Counsel recently issued a precedential opinion concerning service connection based on obesity.  See VAOPGCPREC 1-2017.  Precedential opinions issued by VA's chief legal officer are binding on the Board.  38 U.S.C. § 7104(c) (West 2012).  The opinion holds, inter alia, that obesity is not a disease or injury for purposes of 38 C.F.R. §§ 1110  and 1131 and, therefore, may not be service connected on a direct basis.  VAOPGCPREC 1-2017 at 7; see also Marcelino v. Shulkin, No. 16-2149, 2018 U.S. App. Vet. Claims LEXIS 64, at *6 (Vet. App. Jan. 23, 2018)  (Holding that there is currently no provision in the rating schedule to compensate for obesity).  Similarly, obesity cannot be service connected on a secondary basis as a disability directly resulting from a veteran's service-connected disability under 38 C.F.R. § 3.310, and may not be considered an "in-service event" under 38 C.F.R. § 3.159(a)(4) for the purposes of establishing service connection for a disease that is diagnosed after service discharge; however, obesity may act as an "intermediate step" to establish proximate causation between a service-connected disability and a current disability that may be service connected on a secondary basis under 38 C.F.R. § 3.310(a).  Id. at 7-9. Proximate causation is a factual finding to be determined by the adjudicator.  Id. at 9 (citing VAOPGCREC 6-2003 and 19-1997).  In order to establish a service-connected disability proximately caused a current disability through obesity, the adjudicator must determine: (1) whether the service-connected disability caused the veteran to become obese; (2) if so, whether the obesity as a result of the service-connected disability was a substantial factor in causing the current disability; and (3) whether the current disability would not have occurred but for obesity caused by the service-connected disability.  Id. at 9-10.  If all of the above questions are answered in the affirmative, then the current disability may be service connected on a secondary basis.  Id. at 10.

Turning to the first prong of the proximate causation analysis, the Board finds that the weight of the lay and medical evidence of record is against finding that the Veteran's service-connected disabilities caused the Veteran to become obese.

As an initial matter, the only lay evidence in support of the claim is the Veteran's statement in the February 2008 NOD that he felt his "inability to exercise has led to his current over weight condition and thus his diabetic condition."  However, under the facts of this case, as a lay person, he does not have the requisite medical expertise to be able to render a competent opinion regarding the complex causes of diabetes.  The etiology of the diabetes in question is a medical question dealing with the origin and progression of the Veteran's endocrine system, and is diagnosed primarily on objective clinical findings, including blood glucose testing.  Thus, while the Veteran is may be competent to relate some symptoms of diabetes that he experienced at any time, under the specific facts of this case, he is not competent to opine on whether there is a link between the current, specifically diagnosed diabetes and his service connected disabilities because such an opinion regarding causation requires specific medical knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

Next, a review of the medical evidence of record is against a finding that the Veteran's service-connected disabilities caused him to become obese.  In December 2010, the Veteran underwent a VA examination.  The December 2010 examiner first stated that while obesity is an important risk factor for the development of diabetes that there are many other factors in play as well.  The VA examiner then added that poor dietary choices and inactivity were the most common reasons for weight gain and that gaining weight after the in-service leg injury was not a foregone conclusion.  Finally, the December 2010 VA examiner stated that while the in-service leg injury narrowed the exercise regimes available to the Veteran, it did not eliminate the possibility of exercise and did not dictate his diet.

In July 2016, an addendum opinion was obtained on the etiology of the Veteran's diabetes.  The VA examiner indicated that based on review of current medical literal from The National Institutes of Health, that the pathophysiology of obesity involved excessive weight gain as a function of taking in more calories than are expended.  The VA examiner added that while high impact, weight-bearing exercise may have been limited by the Veteran's service-connected disabilities, that they were less likely than not the cause of his obesity.  The rationale provided to support this conclusion was that current nutrition, endocrine, and internal medicine literature, indicated high caloric intake, poor choice in food products, body habits, and poor lifestyle behavior were major contributors to excessive weight gain and obesity.


Based on the foregoing evidence, the Board finds that the weight of the lay and medical evidence of record demonstrates that the service-connected disabilities did not cause the Veteran to become obese, because the Veteran was not completely precluded from exercise and the disabilities also had no impact on dietary choices.

The Board finds the July 2016 VA medical opinion to be highly probative in finding that the service-connected disabilities did not cause the Veteran to become obese.  While the opinion acknowledges the Veteran's service-connected disabilities impacted his ability to exercise, it further indicated that other factors impact weight gain that were not impacted by the service-connected disabilities, such as caloric intake and caloric expenditure.  The VA examiner supported this finding with literature from The National Institute of Health.

For these reasons, the Board finds that a preponderance of the evidence is against a finding that the service-connected disabilities caused the Veteran to become obese.  As the first prong of the proximate causation analysis has been answered in the negative, the Board need not discuss the remaining prongs of the analysis discussed above.  VAOPGCPREC 1-2017 at 9-10.  Given that all three questions of the proximate causation analysis cannot be answered in the affirmative, then service connection for a current disability caused by obesity cannot be established on a secondary basis to the service-connected knee disabilities.

Service Connection for Diabetes

The Veteran generally contends that service connection for diabetes is warranted as secondary to his service-connected disabilities.  As discussed above, in the August February 2008 NOD, the Veteran asserted that his service-connected disabilities prevent him from exercising and caused obesity, which in turn caused the Veteran to develop diabetes.

At the outset, the Board finds that the Veteran is currently diagnosed with diabetes.  The December 2010 VA examiner diagnosed the Veteran with diabetes and indicated the onset date of the disability was approximately 2004.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the currently diagnosed diabetes did not have its onset during, and is not otherwise related to, active service, and was not caused or aggravated by the service-connected knee disabilities.  Service treatment records do not reflect any history, complaints, diagnosis, or treatment for any symptoms of diabetes.  Instead, as previously stated, the Veteran was diagnosed with the disability in 2004.  To be sure, at no point during the appeal has the Veteran contended that his diabetes had its onset in service.

Similarly, the Board finds that the weight of the evidence is against finding that symptoms of diabetes were "chronic" in service.  As discussed above, service treatment records do not reveal any complaints, diagnosis, or treatment for any symptoms of diabetes, nor has the Veteran asserted that symptoms of diabetes began during active service.

The Board next finds that the weight of the evidence is against finding that symptoms of diabetes were "continuous" since service separation.  The Veteran has not asserted that diabetes symptoms have been present since service separation in June 1977.  VA treatment records also do not reflect any evidence of diabetes until July 2005, nearly 28 years after service separation.  This same evidence also shows that symptoms of diabetes did not manifest to a compensable degree within one year of service separation.  As discussed above, post-service treatment records demonstrate that diabetes did not have its onset until July 2005, approximately 28 years after service separation.  To be sure, at no point during the appeal has the Veteran indicated that his diabetes had its onset within one year of separation from service.

Additionally, in a July 2016 VA medical opinion, the VA examiner opined that it is less likely than not that the current diabetes had its onset in service or is otherwise related to service.  Moreover, the July 2016 VA examiner opined that it is less likely than not that diabetes was either caused or aggravated (worsened beyond its natural progression) by the Veteran's service-connected disabilities.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current diabetes and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for diabetes on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral heel spur disabilities, secondary to a service-connected disabilities are granted.

Service connection for diabetes, claimed a secondary to service-connected disabilities is denied.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


